DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. Regarding arguments on pages 9-10 of the Remarks, Examiner notes that Ouyang teaches separation of voice and noise in para [0029], but does not teach the use of a neural network. Therefore, Liu is relied upon to teach the use of a neural network. Liu teaches extraction of a clean voice signal using a neural network. This is a separation of the voice signal from the noise signal. The combination of Ouyang with Liu therefore teaches the separation using a neural network into both voice and noise data.
Regarding arguments on page 10 of the Remarks, Examiner notes that the noise index value includes the noise data, and thus the use of the noise index data reads on the limitations of the claims. Further, Examiner notes that the weight corresponding to the human voice may be set low enough to not have a significant effect on the overall noise index, as taught in para [0056]. By setting the weight Wh to 0, the component corresponding to the voice is eliminated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 8-14, 16-17, and 19-20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2016/0142451 A1), hereinafter referred to as Ouyang, in view of Liu et al. (US 2021/0217433 A1), hereinafter referred to as Liu.

Regarding claim 1, Ouyang teaches:
A method for monitoring and controlling sound quality of a communication session, the method comprising: 
receiving, with a processor, audio from a first user device associated with a first user participating in the communication session (para [0022], [0040], [0046], where an audio signal is received from a client device using a processor); 
determining, by the processor, the noise data comprises a level of noise (para [0046], where the noise index engine determines a noise value); 
generating, by the processor, a graphical illustration of the level of noise for the first user in the communication session (Fig. 5 element 516, para [0069], where a graphical bar displays the noise index value); 
determining, by the processor, the level of noise comprised by the noise data exceeds a threshold level (para [0061-62], where the noise index is determined to exceed a threshold warn or serious level); and 
based on determining the level of noise comprised by the noise data exceeds the threshold level, generating, by the processor, a warning for the first user (para [0061-62], where a warn level and serious level are thresholds that when crossed, send an alert to the user).  
Ouyang does not teach:
separating, by the processor using a neural network, the received audio into voice data and noise data;
Liu teaches:
separating, by the processor using a neural network, the received audio into voice data and noise data (para [0129], where a DNN is used to separate the noise from the voice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang by using the DNN of Liu (Liu para [0129]) to separate the signal of Ouyang (Ouyang para [0022], [0040], [0046]), in order to obtain a clean speech signal (Liu para [129]).

Regarding claim 3, Ouyang in view of Liu teaches:
The method of claim 1, further comprising generating a warning or recommendation for a second user device associated with a second user participating in the communication session (Ouyang para [0061-62], where a warn level and serious level are thresholds that when crossed, send an alert to the user, host, and other participants).  

Regarding claim 6, Ouyang in view of Liu teaches:
The method of claim 1, further comprising generating a graphical illustration of the level of noise comprised by the noise data for display on the first user device (Ouyang para [0069], where the graphical bar representing the noise index value is displayed on the user interface).  

Regarding claim 8, Ouyang in view of Liu teaches:
The method of claim 1, further comprising determining the first user is an active speaker in the communication session (Ouyang para [0049], [0056], where a participant is speaking).  

Regarding claim 9, Ouyang in view of Liu teaches:
The method of claim 8, wherein determining the first user is the active speaker comprises capturing loudness, pitch, range, and tone data associated with the received audio (Ouyang para [0049], where wave, frequency, and sound strength of the voice is calculated).  

Regarding claim 10, Ouyang in view of Liu teaches:
The method of claim 1, wherein the communication session is one of a voice communication and a video communication (Ouyang para [0022], where the communication session is a teleconference, and para [0069], where the conference is a video conference).  

Regarding claim 11, Ouyang in view of Liu teaches:
The method of claim 1, wherein the warning is one or more of a visual message and an audible message (Ouyang para [0073], where the alert is a popup notification).  

Regarding claim 12, Ouyang in view of Liu teaches:
The method of claim 1, further comprising determining a noise level contribution for each of a plurality of users participating in the communication session (Ouyang para [0027], [0069], where the noise index for each participant is determined).  

Regarding claim 13, Ouyang in view of Liu teaches:
The method of claim 12, further comprising generating a graphical illustration of the noise level contribution for each of the plurality of users participating in the communication session (Ouyang Fig. 5, element 516, para [0069], where the graphical bar representing each participant's noise index is displayed within the roster list).  

Regarding claim 14, Ouyang in view of Liu teaches:
The method of claim 1, further comprising determining a source of noise in the audio (Ouyang para [0044], where the noise index engine categorizes each sound identified).  

Regarding claim 16, Ouyang in view of Liu teaches:
The method of claim 1, wherein the graphical illustration of the level of noise comprises a color representing the level of noise (Ouyang para [0071], where the color of the displayed sound waves depict the level category of weak, warn, and severe).  

Regarding claim 17, Ouyang teaches:
A system for monitoring and controlling sound quality of a communication session, the system comprising: 
a processor (Fig. 6 element 604, para [0079], where a processor is used); and 
a computer-readable storage medium storing computer-readable instructions (para [0078], [0080], where program instructions are in memory or storage) which, when executed by the processor, cause the processor to: 
receive audio from a first user device associated with a first user participating in the communication session (para [0022], [0040], [0046], where an audio signal is received from a client device using a processor); 
determine the noise data comprises a level of noise (para [0046], where the noise index engine determines a noise value); 
generate a graphical illustration of the level of noise for the first user in the communication session (Fig. 5 element 516, para [0069], where a graphical bar displays the noise index value); 
determine the level of noise comprised by the noise data exceeds a threshold level (para [0061-62], where the noise index is determined to exceed a threshold warn or serious level); and 
based on determining the level of noise comprised by the noise data exceeds the threshold level, generate a warning for the first user (para [0061-62], where a warn level and serious level are thresholds that when crossed, send an alert to the user).  
Ouyang does not teach:
separate, using a neural network, the received audio into voice data and noise data;
Liu teaches:
separate, using a neural network, the received audio into voice data and noise data (para [0129], where a DNN is used to separate the noise from the voice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang by using the DNN of Liu (Liu para [0129]) to separate the signal of Ouyang (Ouyang para [0022], [0040], [0046]), in order to obtain a clean speech signal (Liu para [129]).

Regarding claim 19, Ouyang in view of Liu teaches:
The system of claim 17, wherein the instructions further cause the processor to determine a noise level contribution for each of a plurality of users participating in the communication session (Ouyang para [0027], [0069], where the noise index for each participant is determined).  

Regarding claim 20, Ouyang teaches:
A computer program product for monitoring and controlling sound quality of a communication session, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code embodied therewith (para [0078], [0080], where program instructions are in memory or storage), the computer-readable program code configured, when executed by a processor, to: 
receive audio from a first user device associated with a first user participating in the communication session (para [0022], [0040], [0046], where an audio signal is received from a client device using a processor); 
determine the noise data comprises a level of noise (para [0046], where the noise index engine determines a noise value); 
generate a graphical illustration of the level of noise for the first user in the communication session (Fig. 5 element 516, para [0069], where a graphical bar displays the noise index value); 
determine the level of noise comprised by the noise data exceeds a threshold level (para [0061-62], where the noise index is determined to exceed a threshold warn or serious level); and 
based on determining the level of noise comprised by the noise data exceeds the threshold level, generate a warning for the first user (para [0061-62], where a warn level and serious level are thresholds that when crossed, send an alert to the user).
Ouyang does not teach:
separate, using a neural network, the received audio into voice data and noise data;
Liu teaches:
separate, using a neural network, the received audio into voice data and noise data (para [0129], where a DNN is used to separate the noise from the voice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang by using the DNN of Liu (Liu para [0129]) to separate the signal of Ouyang (Ouyang para [0022], [0040], [0046]), in order to obtain a clean speech signal (Liu para [129]).

Regarding claim 22, Ouyang in view of Liu teaches:
The computer program product of claim 20, wherein the computer- readable program code is further configured, when executed by the processor, to generate a warning or recommendation for a second user device associated with a second user participating in the communication session (Ouyang para [0061-62], where a warn level and serious level are thresholds that when crossed, send an alert to the user, host, and other participants).  

Regarding claim 23, Ouyang in view of Liu teaches:
The computer program product of claim 20, wherein the computer- readable program code is further configured, when executed by the processor, to generate a graphical illustration of the level of noise comprised by the noise data for display on the first user device (Ouyang para [0069], where the graphical bar representing the noise index value is displayed on the user interface).

Regarding claim 24, Ouyang in view of Liu teaches:
The computer program product of claim 20, wherein the computer- readable program code is further configured, when executed by the processor, to determine the first user is an active speaker in the communication session (Ouyang para [0049], [0056], where a participant is speaking).  

Claims 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang, in view of Liu, and further in view of Vanapalli  et al. (US 2022/0020386 A1), hereinafter referred to as Vanapalli.

Regarding claim 2, Ouyang in view of Liu teaches:
The method of claim 1,
Ouyang in view of Liu does not teach:
wherein determining the level of noise comprised by the noise data exceeds the threshold level comprises analyzing a noise-to-voice ratio for the audio.
Vanapalli teaches:
wherein determining the level of noise comprised by the noise data exceeds the threshold level comprises analyzing a noise-to-voice ratio for the audio (para [0061], where a ratio of voice to noise is compared to a threshold).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang in view of Liu by using the ratio determination of Vanapalli (Vanapalli para [0061]) in the threshold comparison of Ouyang in view of Liu (Ouyang para [0061-62]) to determine adjustments to an audio input device or microphone (Vanapalli para [0061]).

Regarding claim 21, Ouyang in view of Liu teaches:
The computer program product of claim 20, 
Ouyang in view of Liu does not teach:
wherein determining the level of noise comprised by the noise data exceeds the threshold level comprises analyzing a noise-to- voice ratio for the audio.  

Vanapalli teaches:
wherein determining the level of noise comprised by the noise data exceeds the threshold level comprises analyzing a noise-to-voice ratio for the audio (para [0061], where a ratio of voice to noise is compared to a threshold).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang in view of Liu by using the ratio determination of Vanapalli (Vanapalli para [0061]) in the threshold comparison of Ouyang in view of Liu (Ouyang para [0061-62]) to determine adjustments to an audio input device or microphone (Vanapalli para [0061]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang, in view of Liu, and further in view of Kanevsky et al. (US 2014/0093059 A1), hereinafter referred to as Kanevsky.

Regarding claim 15, Ouyang in view of Liu teaches:
The method of claim 14,
Ouyang in view of Liu does not teach:
wherein the warning for the first user comprises an identification of the determined source of noise in the audio.
Kanevsky teaches:
wherein the warning for the first user comprises an identification of the determined source of noise in the audio (para [0047], where an audible warning is generated asking the user to discontinue a typing behavior).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ouyang in view of Liu by identifying the noise as taught by Kanevsky (Kanevsky para [0047]) in the warning message of Ouyang in view of Liu (Ouyang para [0047]), to inform a user that disconnection may occur if the noise persists (Kanevsky para [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,134,351 B1 col. 23 lines 17-23 teach using a neural network for separating speech and noise; US 2020/0388292 A1 para [0053] teaches using a neural network to output a signal strength value for both the speech and the noise.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658